Citation Nr: 1616311	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a groin disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1979 to August 1979 and from August 2, 1980 to August 26, 1980.  He served in the Indiana and Ohio Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in October 2013 for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In considering the current medical evidence of diagnosed low back and groin disabilities, including lumbar degenerative disc disease and pelvic pain secondary to nerve damage from repeated hernia surgeries, the Veteran's February 2009 informal claim indicating he injured his back and groin during active duty while lifting heavy equipment, and lay statements from the Veteran's friends and family indicating they witnessed his back and groin pain as early as 1980, the Board finds that a VA examination and opinion regarding the etiology of the Veteran's low back and groin disabilities is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the spine and groin.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's lumbar spine and groin disabilities should consist of all necessary testing.  X-ray and magnetic resonance imaging (MRI) reports of the spine should be obtained.

The examination report is to contain a notation that the examiner reviewed the claims file to include:  

(1).  The exact dates of the Veteran's periods of ACDUTRA (from March 1979 to August 1979 and from August 2, 1980 to August 26, 1980);

(2).  Service treatment records (STRs), which consist of a January 1979 enlistment examination and a January 1979 Report of Medical History; 

(3).  Service personnel records (SPRs), including a review of the Veteran's duties during his periods of ACDUTRA service; 

(4).  The Veteran's lay statements (to include any additional history provided during the examination) of incurring low back and groin injuries during a period of ACDUTRA in 1980; and

(5).  The lay statements from family and friends, indicating they witnessed his back and groin pain as early as 1980.  

Please note:  the Veteran, his family and friends are competent to attest to any lay observable symptoms witnessed and he is competent to attest to any past treatment rendered.  

The examiner is asked to answer the following as posed:  

(a).  Please specify all current lumbar spine and groin diagnosis(es).  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability:  (i) had its onset during any period of ACDUTRA; OR, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. an injury incurred from duties during a period of ACDUTRA from March 1979 to August 1979 or from August 2, 1980 to August 26, 1980).

(c).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed groin disability:  (i) had its onset during any period of ACDUTRA; OR, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. an injury incurred from duties during a period of ACDUTRA from March 1979 to August 1979 or from August 2, 1980 to August 26, 1980).

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

2.  Ensure the examiner's opinions are responsive to the determinative issues of etiology of the low back and groin disabilities in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him (and his representative, if any) a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

